MEMORANDUM **
Visvambhara Widmer appeals from his conviction following a bench trial in front of a magistrate judge for careless driving involving operation of a motor vehicle in a National Forest, in violation of 36 C.F.R. § 261.54(f). We have jurisdiction pursuant to 28 U.S.C. §. 1291, and we affirm for the reasons stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.